MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                        FILED
regarded as precedent or cited before any
                                                                        Jul 10 2019, 10:26 am
court except for the purpose of establishing
the defense of res judicata, collateral                                      CLERK
                                                                         Indiana Supreme Court
estoppel, or the law of the case.                                           Court of Appeals
                                                                              and Tax Court




ATTORNEY FOR APPELLANT                                    ATTORNEYS FOR APPELLEE
Barbara J. Simmons                                        Curtis T. Hill, Jr.
Batesville, Indiana                                       Attorney General of Indiana
                                                          Tiffany A. McCoy
                                                          Deputy Attorney General
                                                          Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Jacob Shope,                                              July 10, 2019
Appellant-Defendant,                                      Court of Appeals Case No.
                                                          18A-CR-2928
        v.                                                Appeal from the Marion Superior
                                                          Court
State of Indiana,                                         The Honorable Elizabeth A.
Appellee-Plaintiff                                        Christ, Judge
                                                          Trial Court Cause No.
                                                          49G24-1705-F6-20242



Baker, Judge.




Court of Appeals of Indiana | Memorandum Decision 18A-CR-2928 | July 10, 2019                    Page 1 of 7
[1]   Jacob Shope appeals the restitution order imposed by the trial court following

      his conviction for Level 6 Felony Operating While Intoxicated and

      Endangering a Person, arguing that the evidence was insufficient to support the

      restitution order and that the trial court erred by not inquiring into his ability to

      pay restitution. Finding the evidence sufficient and no error, we affirm.


                                                    Facts
[2]   On the evening of May 24, 2017, Lakisha Covington was driving northbound

      on Shadeland Avenue in Indianapolis when she approached the 30th Street

      intersection. As she drove through the intersection while the light was green, a

      man later identified as Shope rode his bicycle directly in front of her, causing a

      traffic accident. Covington immediately stopped her car, got out to check on

      Shope, and called 911. Other bystanders also gathered around the scene.


[3]   Indianapolis Metropolitan Police Department Sergeant Michael Duke, a

      certified DUI Unit supervisor, was dispatched to the area and found Shope in

      the back of an ambulance. Sergeant Duke believed that Shope was intoxicated

      because his eyes were bloodshot, his behavior was erratic, and his breath

      smelled of alcohol. Shope quickly became “combative” with everyone around

      him and started yelling at medical personnel. Tr. Vol. II p. 32-33.


[4]   With this information, Sergeant Duke decided to follow the ambulance to

      Eskenazi Hospital, where he continued his investigation of Shope. After

      Shope’s medical examination, Sergeant Duke spoke with Shope about the


      Court of Appeals of Indiana | Memorandum Decision 18A-CR-2928 | July 10, 2019   Page 2 of 7
      incident. Shope confessed that he had been drinking, so Sergeant Duke advised

      Shope about Indiana Implied Consent and asked the medical staff to perform a

      blood test. The results of that test showed that Shope’s blood had an alcohol

      concentration of 0.249 grams per 100 milliliters.


[5]   Meanwhile, following the accident, Covington returned home and noticed that

      there was damage to the right side of her vehicle. Covington had the vehicle

      fixed, and her insurance paid for the necessary repairs. However, Covington

      was required to pay a $500 deductible for the claim.


[6]   On May 31, 2017, the State charged Shope with one count of Level 6 felony

      operating while intoxicated and endangering a person and one count of Level 6

      felony operating a vehicle with an ACE of 0.08 or more. Shope’s initial

      February 6, 2018, trial resulted in a hung jury. Following Shope’s subsequent

      September 18, 2018, jury trial, he was found guilty as charged. At his October

      25, 2018, sentencing hearing, the following discourse regarding restitution took

      place:


               The Court: . . . State, do you have evidence you wish to present?

               [The State]: Yes Judge. It would just be restitution information but
               that would be the only evidence we would present.

               The Court: Have you had an opportunity to review the restitution
               information?

               [Counsel for Shope]: I have Judge.

                                                        ***



      Court of Appeals of Indiana | Memorandum Decision 18A-CR-2928 | July 10, 2019   Page 3 of 7
                 Just to be clear, as the court’s reviewing it, there are two amounts;
                 there’s the amount that was covered by insurance and there’s the
                 amount that is being requested by the victim and that’s the amount
                 of her deductible, which was 500. That would be what we would
                 be requesting is $500 for the victim and I believe that’s listed on
                 page 4.

                 The Court: And it’s check number—it’s identified as—not marked
                 as page 4, but it’s the 4th page in the confidential packet, State’s
                 Exhibit 1 and it has the blocked numbers—or the blocked letters,
                 check # with the 526955 in the amount of $500.[1]


      Id. at 80-81. Shope did not object to the trial court’s imposition of restitution or

      to the amount he would ultimately pay. In fact, Shope’s counsel stated that “we

      have no objection to $500 of restitution, if he is not on probation. Now, we

      think that if he is on probation that triggers a different restitution statute that

      requires the court to consider his ability to pay restitution[.]” Id. at 88. The trial

      court ordered that Shope pay restitution in the amount of $500 to cover

      Covington’s deductible.


[7]   The trial court then merged the two convictions into one conviction for Level 6

      felony operating while intoxicated and endangering a person. Finally, the trial

      court sentenced Shope to 365 days, with 352 days suspended to probation.

      Additionally, the trial court ordered that Shope attend an Advocates Against

      Impaired Driving (AAID) Destructive Decision Panel and that if Shope quickly




      1
          The trial court never admitted “Exhibit 1” into evidence.


      Court of Appeals of Indiana | Memorandum Decision 18A-CR-2928 | July 10, 2019   Page 4 of 7
       paid the restitution and completed the AAID Panel, Shope’s probation would

       terminate early. Shope now appeals.


                               Discussion and Decision

                              I. Sufficiency of Evidence
[8]    First, Shope argues that the evidence was insufficient to support the trial court’s

       $500 restitution order. Specifically, Shope contends that the State failed to

       present sufficient evidence to show that Covington sustained any actual loss.


[9]    “A restitution order must be supported by sufficient evidence of actual loss

       sustained by the victim or victims of a crime.” Rich v. State, 890 N.E.2d 44, 49

       (Ind. Ct. App. 2008). “Evidence supporting a restitution order is sufficient ‘if it

       affords a reasonable basis for estimating loss and does not subject the trier of

       fact to mere speculation or conjecture.’” S.G. v. State, 956 N.E.2d 668, 683 (Ind.

       Ct. App. 2011) (quoting T.C. v. State, 839 N.E.2d 1222, 1227 (Ind. Ct. App.

       2005)).


[10]   Indiana Code section 35-50-5-3(a)(1) specifies that a “[trial] court shall base its

       restitution order upon a consideration of: property damages of the victim

       incurred as a result of the crime, based on the actual cost of repair (or

       replacement if repair is inappropriate)[.]” Here, Shope argues that the evidence

       was generic because it only vaguely discussed Covington’s property damages

       and the $500 deductible for which she was trying to get reimbursed. He also

       notes that it was never admitted into evidence.

       Court of Appeals of Indiana | Memorandum Decision 18A-CR-2928 | July 10, 2019   Page 5 of 7
[11]   Immediately after the State and the trial court confirmed the $500 amount,

       Shope agreed that this was the proper restitution amount and did not object to

       the $500 he knew he would have to pay. See generally Morris v. State, 2 N.E.3d 7,

       9 (Ind. Ct. App. 2013) (holding that failure to object to being asked to pay

       restitution for expenses or to the “trial court’s consideration of the documents

       submitted before the sentencing hearing[]” constitutes waiver of a challenge to

       the award on appeal). Additionally, the State presented evidence in the form of

       a check detailing costs incurred by Covington as a result of the traffic accident.


[12]   Therefore, in reviewing the sufficiency of the evidence to look for “any evidence

       supporting the trial court’s decision,” Gleason v. Bush, 689 N.E.2d 480, 484 (Ind.

       Ct. App. 1997), we find that the check and the ensuing discussion during

       sentencing constituted sufficient evidence to support the restitution order. 2


                                                  II. Inquiry
[13]   Finally, Shope argues that the trial court erred when it did not inquire into his

       ability to pay the restitution amount. Specifically, Shope argues that the trial

       court ordered payment of restitution as a condition of his probation and was




       2
         Shope directs our attention to two cases in which this Court held that the evidence was insufficient to
       support the restitution order. J.H. v. State, 950 N.E.2d 731 (Ind. Ct. App. 2011) (only evidence was conjecture
       on scraps of paper); Cooper v. State, 831 N.E.2d 1247 (Ind. Ct. App. 2005) (only evidence was an unsigned
       restitution claim form). Here, in contrast, the evidence was discussed at length and agreed upon by all parties,
       pointed to a concrete amount of actual losses ($500), and was documented during the sentencing hearing.
       Therefore, J.H. and Cooper are inapposite.

       Court of Appeals of Indiana | Memorandum Decision 18A-CR-2928 | July 10, 2019                       Page 6 of 7
       therefore required to either hold a hearing or inquire into whether Shope could

       afford to pay the restitution amount.


[14]   If restitution is a condition of probation, then the trial court is required to hold a

       hearing or, at the very least, inquire into Shope’s financial status. Pearson v.

       State, 883 N.E.2d 770, 772 (Ind. 2008). If restitution is not a condition of

       probation, then the trial court is under no obligation to inquire into Shope’s

       financial status to determine if he could pay restitution. Id.


[15]   Here, regardless of whether payment of restitution was a condition of Shope’s

       probation, the trial court conducted the necessary inquiry into Shope’s financial

       status. Towards the end of the sentencing hearing, the trial court asked Shope a

       series of questions about his residency, child support payments, current lack of

       income, and prospects for attaining another job in the near future. Tr. Vol. II p.

       93-96. Though not a formal hearing, this dialogue between the trial court and

       Shope constituted the inquiry necessary to ensure that Shope had the financial

       ability to pay the $500 in restitution.


[16]   Therefore, any argument that the trial court did not conduct an inquiry into

       Shope’s financial status is unconvincing.


[17]   The judgment of the trial court is affirmed.


       Najam, J., and Robb, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 18A-CR-2928 | July 10, 2019   Page 7 of 7